DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert (US Patent 3,650,208).
With regards to claim 1, Lambert discloses a screen-frame attachment apparatus to which a screen frame (38) for holding a screen (36) is configured to be attached (col. 2, line 58 to col. 3, line 11; FIG. 1), the screen-frame attachment apparatus comprising: 
an apparatus-side positioning part (FIG. 1) that positions the screen frame, the apparatus-side positioning part being associated with a frame-side positioning part (a part of frame 38) provided on a periphery of the screen frame (FIG. 1), wherein 
the apparatus-side positioning part (FIG. 1) positions the screen frame in accordance with a projection (including 196) being inserted into a recess (recess in 38; FIG. 7) in a direction parallel to a plane in which the screen extends (FIG. 1 and 7), the projection (including 196) being provided on one of the apparatus-side positioning part (196 is a part of the apparatus side positioning part of FIG. 1; col. 7, lines 14-54) or the frame-side positioning part, the recess (recess in screen frame 38) being provided in the other of the apparatus-side positioning part or the frame-side positioning part (FIG. 7).

With regards to claim 2, Lambert discloses the screen-frame attachment apparatus of claim 1, wherein the apparatus-side positioning part (FIG. 1) includes the projection (196), which has a cross-sectional area that is orthogonal to a direction in which the projection is inserted into the recess (feature 196 has a cross-section area that is into/out of the page as in FIG. 7,) and becomes smaller toward a leading-edge portion (see FIG. 7, 196 becomes bigger toward knob section), or the recess, which has a cross-sectional area that is wider in an opening section than on an inside.

With regards to claims 3-4, Lambert discloses the screen-frame attachment apparatus of claim 1, wherein the apparatus-side positioning part (FIG. 1) is provided at a center of one edge of an attachment region of the screen frame (both of 196 in FIG. 1 is centered along one edge of frame 38; FIG. 1), the one edge being orthogonal (edge of 38 in the up-down direction of FIG. 7) to a direction in which the projection is inserted into the recess (left-right direction of FIG. 7).

With regards to claims 5-8, Lambert discloses the screen-frame attachment apparatus of claims 1-4, respectively, wherein
the apparatus includes a long hole (hole of 198) elongated in a direction orthogonal (up-down direction of FIG. 7) to a direction in which the projection is inserted into the recess (left-right direction of FIG. 7; col. 5, lines 4-16), and
the apparatus-side positioning part is attached to the apparatus at the long hole by a screw, such that a position of the apparatus-side positioning part (including 198; FIG. 1 and 7) is adjustable according to a position of the screw in the long hole in the direction orthogonal to a direction in which the projection is inserted into the recess (col. 5, lines 4-16; FIG. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent 4,993,166) in view of Lambert (US Patent 3,650,208).
With regards to claim 9, Bradley teaches a plate-making printing system comprising:
a screen frame (12) holding a screen (14); 
a plate-making apparatus (“layout board” having the positive image) to which the screen frame is configured to be attached (col. 3, lines 25-33); and 
a printing apparatus to which the screen frame is configured to be attached (col. 1, lines 52-57).  
However, Bradley is silent regarding wherein the plate-making apparatus and the printing apparatus each include an apparatus-side positioning part that positions the screen frame, each apparatus-side positioning part being associated with a same frame-side positioning part provided on a periphery of the screen frame, and the apparatus-side positioning part of the plate-making apparatus and the apparatus-side positioning part of the printing apparatus are each provided at a center of one edge of an attachment region of the screen frame in a left-right direction of the screen frame, or provided such that positions of the apparatus-side positioning part of the plate-making apparatus and the apparatus-side positioning part of the printing apparatus relative to the center are equal , and each apparatus-side positioning part positions the screen frame in accordance with a projection being inserted into a recess in a direction parallel to a plane in which the screen extends, the projection being provided on one of (i) the apparatus-side positioning part or (ii) the frame-side positioning part, the recess being provided in the other of (i) the apparatus-side positioning part or (ii) the frame-side positioning part.
Lambert teaches an apparatus-side positioning part (FIG. 1) that positions the screen frame (38), each apparatus-side positioning part being associated with a same frame-side positioning part provided on a periphery of the screen frame (FIG. 1), and the apparatus-side positioning part is provided at a center of one edge of an attachment region of the screen frame in a left-right direction of the screen frame (the pair of 196 is centered relative to one edge; FIG. 1), and each apparatus-side positioning part positions the screen frame in accordance with a projection (including 196) being inserted into a recess (recess in 38; FIG. 7) in a direction parallel to a plane in which the screen extends (FIG. 1 and 7), the projection being provided on one of (i) the apparatus-side positioning part (196 is a part of the apparatus side positioning part of FIG. 1; col. 7, lines 14-54) or (ii) the frame-side positioning part, the recess being provided in the other of (i) the apparatus-side positioning part or (ii) the frame-side positioning part (recess in screen frame 38; FIG. 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the positioning part as taught by Lambert as the positioning part for the plate making apparatus and the printing apparatus as taught by Bradley to provide adjustment to ensure complete parallelism of the screen when mounted (col. 5, lines 4-16; Lambert)

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853